DETAILED ACTION
This is non-final office action on the merits in response to the application filed on 09/24/2021.
Claims 1-20 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/30/2021 has been entered.
Response to Arguments
Rejection under 35 USC § 112:
The previous 112 rejections have been withdrawn based on the amendment.
Rejection under 35 USC § 103:
Applicant’s arguments with respect to claim 1 have been fully considered and are persuasive.  
Drawings
The drawings are not of sufficient quality to permit examination. Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this 
Applicant is given a shortened statutory period of TWO (2) MONTHS to submit new drawings in compliance with 37 CFR 1.81. Extensions of time may be obtained under the provisions of 37 CFR 1.136(a) but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133). Failure to timely submit replacement drawing sheets will result in ABANDONMENT of the application.
Claim Objections
Claim 1 objected to because of the following informalities: the amendment should be properly indicated.
Claim 1 objected to because of the following informalities: the claim recites “a real-time transaction scoring system” and “a real-time behavioral analytics transaction scoring system”. The examiner read these two to be the same term. 
Claim 1 objected to because of the following informalities: “the global profile component” in line 15, the examiner believe this is a typographical error and it should read as “the global profile component instance”.
Claim 1 objected to because of the following informalities: the . 
Claim 19 objected to because of the following informalities: the independent claims are not consistent as claim 19 is not amended the same way as claim 9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim1, 3, 5-7, 11 and 13, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shekhter (US 20110251869 A1; hereinafter, Shekhter), and further in view of Morales et al. (US 20160171131 A1; hereinafter, "Morales").
With respect to claim 1 and 11:
Shekhter teaches:
a transaction scoring model of a real-time behavioral analytics transaction scoring system. (The present invention thus provides advancements in the art of detecting fraudulent affiliate transactions (i.e., analyzing behavior) in an on-line environment. An 
the transaction scoring model using a plurality of global profile variables. (An algorithm looks for any matches between the affiliate data and pre-defined parameters that are consistent with fraudulent activity. In addition, the data is analyzed for patterns that consistently indicate a sharp contrast from the baseline behavioral patterns of "normal/legitimate" traffic. Some, but not all, of the data points (i.e., global profile variables) that are analyzed include website visitor behavior, information derived from a user's browser, forms filled out, etc. See at least Para. [0020])
partitioning, by the one or more processors based on one or more transaction routing (affiliate ID) shuffling algorithms, the input transactions for receipt across the plurality of global profile component instances[…]. (The data streaming into fraud detection system 10 from each merchant web site 12, is processed by an affiliate separation module 16 that separates (i.e., partitions) the data based on affiliate I.D, sub-ID and/or any other method that merchant uses to associate the transaction with the source it came from (the affiliate responsible for generating that transaction) as illustrated in FIG. 1. See at least Para. [0020])
Shekhter does not teach the following limitations. However, Morales teaches:
dividing, by one or more processors, a global profile computing component of […] into a plurality of global profile component instances; each of the plurality of global profile component instances using its own global profile partition that contains the estimate of global profile variables and being configured for update by a dedicated thread of execution […]; each dedicated thread being configured for receiving and scoring a portion of input transactions; updating, by the one or more processors, each of the plurality of global profile partitions by the corresponding global profile component [instance] running in the dedicated thread according to the scoring algorithm. (According to one method, the method includes assigning, to each of a plurality of processors in a central processing unit (CPU) cluster, ARD processing responsibilities associated with one or more of a plurality of partitions of an acoustic space and determining, by each of a plurality of processors, pressure field data corresponding to the one or more assigned partitions. The method further includes transferring, by each processor, the pressure field data to at least one remote processor that is assigned to a partition that shares an interface with at least one partition assigned to the transferring processor and receiving, by each processor from the at least one remote processor, forcing term values that have been derived by the at least one remote processor using the pressure field data. The method also includes utilizing, by each processor, the received forcing term values to calculate at least one local partition pressure field that is used to update a global pressure field associated with the acoustic space. See at least Para. [0009] [0010])
wherein the updating is triggered independently from other component instances without a global locking or synchronization. (In some embodiments, the ARD solver can be parallelized because the partition updates for both the air and the PML partitions are independent at each time step. Namely, each partition update is a localized 
Shekhter discloses a real-time behavioral analytics transaction scoring system separating, grouping and analyzing transactions to detect fraud. Morales discloses using parallelized computation to process data. It would have been obvious to one of ordinary still in the art to include in the system of Shekhter the ability of parallel and independently process and updating data as taught by Morales to increase efficiency as Morales suggested in Para. [0007].
Claim 11, a system with the same scope as claim 1, is rejected.
With respect to claim 3 and 13:
Shekhter further teaches wherein the partitioning is performed according to an entity-level shuffling of the input transactions based on the transaction entities. (processing the transaction data using an affiliate separation module to separate the transactions based on affiliate identification, grouping the transaction data by affiliate source. See at least Abstract)
Claim 13, a system with the same scope as claim 3, is rejected.
With respect to claim 5 and 15:
Morales further teaches further comprising: merging, by the one or more processors using a variable-specific merge formula, the plurality of global profile partitions and individual estimates of global profile variables associated therewith. (According to one method, the method includes assigning, to each of a plurality of processors in a central processing unit (CPU) cluster, ARD processing responsibilities associated with one or more of a plurality of partitions 
Claim 15, a system with the same scope as claim 5, is rejected.
With respect to claim 6 and 16:
Morales further teaches wherein either the updating by a global profile component instance of the global profile partition or the merging of the global profile partition with other global profile partitions is triggered independently from other component instances without a global locking or synchronization. (In some embodiments, the ARD solver can be parallelized because the partition updates for both the air and the PML partitions are independent at each time step. Namely, each partition update is a localized computation that does not depend on the data associated with other partitions. As a result, partitions can be distributed onto separate processor cores of the cluster and the partition update step is evaluated in parallel at each time step without needing any communication or synchronization. ARD is a domain decomposition technique that partitions a scene in rectangular (cuboidal in 3D) regions, computes local 
Claim 16, a system with the same scope as claim 6, is rejected.
With respect to claim 7 and 17:
Morales further teaches wherein the plurality of global profile component instances are equal in terms of update and merge priority. (As a result, partitions can be distributed onto separate processor cores of the cluster and the partition update step is evaluated in parallel at each time step without needing any communication or synchronization. See at least Para. [0043])
Claim 17, a system with the same scope as claim 7, is rejected.
Claim 2, 4, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shekhter (US 20110251869 A1; hereinafter, Shekhter), and further in view of Morales et al. (US 20160171131 A1; hereinafter, "Morales") and Robson (US 20040073534 A1; hereinafter, "Robson").
With respect to claim 2 and 12:
Shekhter in view of Morales does not teach wherein the partitioning is performed according to a random transaction-level shuffling applied to the input transactions across the plurality of global profile partitions to remove bias and minimize divergence across the plurality of global partitions, however, 
Robson further teaches wherein the partitioning is performed according to a random transaction-level shuffling applied to the input transactions across the plurality of global profile partitions to remove bias and minimize divergence across the plurality of global partitions. (Thus, records should be split up into smaller records, six long in this case, these new smaller 
Shekhter in view of Morales discloses a system to grouping records and parallelly compute the transaction records. Robson discloses a way to randomly shuffling and grouping records. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to randomly shuffling and splitting the data to remove bias and reduce divergency with the technique as taught by Robson, because this is one of a finite number of predictable solutions (splitting based on affiliate ID, sub-ID, random shuffling), each of which had a reasonable expectation of success when incorporated into the shuffling and parallelized processing of incoming data as taught by the above combination of Shekhter in view of Morales.
In addition with respect to “to remove bias and minimize divergence across the plurality of global partitions” is intended use as it is a intended result of the step and does not limit the scope of the claims. It has been held language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 I C).
Claim 12, a system with the same scope as claim 2, is rejected.
With respect to claim 4 and 14:
Robson further teaches wherein the entity-level shuffling of the input transactions is performed using a hash function on a primary identifier of at least one of the transaction entities. (Items on records are preferably encoded internally as distinct primes and a record is seen as a product of primes. See at least Para. [0080])
Claim 14, a system with the same scope as claim 4, is rejected.
Claim 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shekhter (US 20110251869 A1; hereinafter, Shekhter), and further in view of Morales et al. (US 20160171131 A1; hereinafter, "Morales") and Monk (US 20080301037 A1; hereinafter, "Monk").
With respect to claim 8 and 18:
Shekhter in view of Morales does not teach wherein the merging is triggered by applying different suitable criteria. However, Monk teaches wherein the merging is triggered by applying different suitable criteria. (In some embodiments, each type of prepaid financial account may have a different set of criteria for triggering account migration. See at least Para. [0015]). 
Monk discloses a system to process transaction record. It would have been obvious to one of ordinary still in the art to include in the system of Shekhter in view of Morales the ability taught by Monk to set up different criteria as the trigger to increase system flexibility.
Claim 18, a system with the same scope as claim 8, is rejected.
Claim 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shekhter (US 20110251869 A1; hereinafter, Shekhter), and further in view of Morales et al. (US 20160171131 A1; hereinafter, "Morales") and Tang (US 20200089204 A1; hereinafter, "Tang").
With respect to claim 9 and 19:
Shekhter in view of Morales does not teach wherein the merging of global estimates across partitions is based on one or more observations by at least one of the plurality of global profile component instances. However, 
Tang teaches wherein the merging of global estimates across partitions is based on one or more observations by at least one of the plurality of global profile component instances. (The method may comprise: determining a level of an alarm generated in the industrial control system; and triggering alarm reporting if the level of the alarm is higher than a preset lowest alarm priority level. See at least Para. [0010]). 
Monk discloses a system for security monitoring. It would have been obvious to one of ordinary still in the art to include in the system of Shekhter in view of Morales the ability taught by Tang to trigger the event based on higher priority, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shekhter (US 20110251869 A1; hereinafter, Shekhter), and further in view of Morales et al. (US 20160171131 A1; hereinafter, "Morales") and Yang et al. (US 20080010166 A1; hereinafter, "Yang").
With respect to claim 10 and 20:
Shekhter in view of Morales does not teach wherein the global profile variables include global profile variable types of one or more of an event rate, daily rate, quantile estimators, and/or behavior sorted lists. However, 
Yang teaches wherein the global profile variables include global profile variable types of one or more of an event rate, daily rate, quantile estimators, and/or behavior sorted lists. (global profile variables that tally (across all IP addresses) the conversion rates whenever an IP address velocity falls within a certain range of velocities. See at least Para. [0028]). 
Yang discloses a system to detect anomaly of data. It would have been obvious to one of ordinary still in the art to include in the system of Shekhter in view of Morales the ability taught by Yang since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 10, a system with the same scope as claim 20, is rejected.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dirac et al. (US 20150379072 A1): A record extraction request for a data set is received at a machine learning service. A plan to perform one or more chunk-level operations 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHENG XIAO whose telephone number is (571)272-6627.  The examiner can normally be reached on 8:30-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/Z.X./Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685